PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/081,250
Filing Date: 25 Mar 2016
Appellant(s): Scott et al.



__________________
J. BRIAN LOKER
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/25/2020.

I. GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
Every ground of rejection set forth in the Office Actions dated 6/1/2020 and 8/13/2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading "WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

	A.  NEW GROUNDS OF REJECTION
	None.

B. WITHDRAWN REJECTIONS
None.

II. RESPONSE TO ARGUMENT
In the Appeal Brief filed 11/25/2020, Appellant makes the following arguments:

(1)	The Examiner erred in rejecting claims 1-5, 7-12, and 14-19 under 35 U.S.C. § 101 as failing to recite patentable subject matter;
	(a) The rejected claims do not recite an abstract idea;
	(b) The rejected claims recite additional elements that integrate the abstract idea into a practical application; and
	(c) The rejected claims are directed to significantly more than the abstract idea itself.	



RESPONSE TO ARGUMENT (1)(a)
	In response, it is respectfully submitted that the rejected claims are not patent-eligible under 35 U.S.C. § 101 because the rejected claims recite an abstract idea, do not recite significantly more than the abstract idea itself, and do not recite significantly more than the abstract idea itself. More specifically, independent claims 1, 8 and 15 as a whole are directed to the abstract idea of optimizing medical treatment by analyzing data to generate a therapeutic recommendation. To accomplish this, the claims include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, independent claim 1, and similarly independent claims 8 and 15, recites "generate, responsive to the request, a therapeutic recommendation based on the comparison of the different therapeutic options" which can be a mental process because this limitations can be reasonably and practically performed in the human mind and/or pen and paper using observation, evaluation, judgment and/or opinion; and recite certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. Here, the claims are directed to organizing medical treatment activity/interactions between a provider and patient to provide a therapeutic recommendation and/or a user interacting with the computing system to receive a therapeutic recommendation for a patient. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1, 8 and 15 but merely further describe the pre-authorization of recommendation, grouping of patients, profile data, genome data, clustering of patients, clinical data stores, etc. elements and/or recite field of use limitations. Therefore, it is submitted that the dependent claims are also directed to an abstract idea for similar reasons given above. 
As such, it is respectfully submitted that the rejected claims are not patent-eligible under 35 U.S.C. § 101 for the aforementioned reasons and as set forth in previous office actions.
RESPONSE TO ARGUMENT (1)(b)
In response, it is respectfully submitted that the rejected claims are not patent-eligible under 35 U.S.C. § 101 because the rejected claims recite an abstract idea, do not recite significantly more than the abstract idea itself, and do not recite significantly more than the abstract idea itself. More specifically, the rejected claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
Appellant contends the rejected claims recite additional elements that integrate the abstract idea into a practical application because the rejected claims recite a clinical database; an application server; an application programming interface (API); and a mobile device or a clinical endpoint. In response, it is submitted that these additional elements are merely general purpose computers and technology and per se. Rather, it is submitted that the focus of the rejected claims is not on an improvement in computers as tools, but on certain abstract ideas that use computers as tools; and aside from the incidental use of well-known general purpose computers and technology (e.g., a clinical database; an application server; an application programming interface (API); 
As such, it is respectfully submitted that the rejected claims are not patent-eligible under 35 U.S.C. § 101 for the aforementioned reasons and as set forth in previous office actions.

RESPONSE TO ARGUMENT (1)(c)
In response, it is respectfully submitted that the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a computing system, an application server, a processor, a storage medium, a database, etc. which are merely well-known general purpose computers, components and/or technologies that store data, receive data, transmit data, compare data, generate data, group data, display data and otherwise process data which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; and retrieving and storing information in memory (See, for example, MPEP § 2106). Moreover, paragraphs [0015]-[0021] of applicant's specification (US 2017/0116379) recites that the invention is implemented using one or more servers including an application server having one or more processors, etc. which are general purpose or generic-type computers.
FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017).
As such, it is respectfully submitted that the rejected claims are not patent-eligible under 35 U.S.C. § 101 for the aforementioned reasons and as set forth in previous office actions.

III. CONCLUSION
For the aforementioned reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        

Conferees:


                                                                                                                                                                                                        /JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.